Title: From Thomas Jefferson to Henry Dearborn and Levi Lincoln, 23 April 1803
From: Jefferson, Thomas
To: Lincoln, Henry Dearborn and Levi


          
            23 Apr. 1803
          
          A promise to a friend sometime ago, executed but lately, has placed my religious creed on paper. I am desirous it should be perused by three or four particular friends, with whom tho’ I never desired to make a mystery of it, yet no occasion has happened to occur of explaining it to them. it is communicated for their personal satisfaction, & to enable them to judge of the truth or falsehood of the libels published on that subject. when read, the return of the paper with this cover is asked.
          
            Th: Jefferson
          
        